DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2022 has been entered.
Response to Arguments
Applicant's arguments filed August 20, 2022, 2022 have been fully considered but they are not persuasive.  Amendments in the current set of claims have changed the scope of the claimed invention, resulting in a modification of the previous prior art rejection.  The Examiner combines newly found secondary references Burrell et al., (“Burrell”, US 6,221,594), Josse et al., (“Josse”, US 2013/0213883), Yuan et al., (“Yuan”, US 2013/0075327), Smith, (US 2008/0073270), and Isaka et al., (“Isaka”, US 7,384,553), with the previously used prior art references to read upon the amended claimed invention of independent Claims 1 & 7.
On pages 1-2 of the Remarks section, Applicant discusses the claim status, and the previous claim objections and 112 rejections.  In response, the Examiner withdraws the previous objections and 112 rejections due to the amendments made by Applicant.  However, the Examiner notes that several new claim objections and 112 rejections have been made due to these new amendments and are indicated in the appropriate sections below.
On pages 2-4, Applicant begins discussion of amended independent Claim 1 and compares it to the previous prior art rejection.  Applicant then argues that the newly added limitations are not disclosed by the previous prior art references used in this rejection.  In response, the Examiner notes that newly found secondary references Burrell et al., (“Burrell”, US 6,221,594), Josse et al., (“Josse”, US 2013/0213883), Yuan et al., (“Yuan”, US 2013/0075327), Smith, (US 2008/0073270), and Isaka et al., (“Isaka”, US 7,384,553), read upon these newly added limitations, in combination with the other previously used prior art references.
On pages 4-5, Applicant also argues that previous secondary reference Kim 2 does not disclose having supernatant at the top (upper section), sludge in the middle (middle section) and granules settling at the bottom (lower section).  The Examiner notes that newly found secondary reference Yuan discloses this limitation instead so this remark is moot.
On pages 5-6, Applicant then argues that AOB dominated sludge is “selectively introduced” into the AOB granules storage tank.   Applicant argues that previous secondary reference Kim 2 does not disclose this limitation because it merely discloses that the activated sludge from the membrane bioreactor aeration tank 100 is transferred to the granular activated sludge tank 200, in which the activated sludge is not “AOB-dominated”.  The Examiner notes in response that the term “AOB-dominated” is broad, and that having AOB within the activated sludge reads upon this term.  Furthermore, the Examiner notes that the term “selectively” is not explicitly claimed in the claimed invention, and that transferring activated sludge in the manner of Kim 2 reads upon the claimed invention because it is not required that Kim 2 must “select” for one component versus another as argued by Applicant.  For these reasons, the Examiner finds Applicant’s remarks here unpersuasive.
On pages 6-7, Applicant discusses previous dependent claims but does not present any detailed arguments against the disclosures relied upon in the prior art rejections for each of these claims, so the Examiner considers these remarks moot.  Furthermore, the Examiner applies the same response above regarding Claim 1 to Claim 7 as well.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the SNR reaction tank” on lines 8-9 of the claim should be rewritten as “the SBR reaction tank” to better reflect the earlier recitation of this limitation in the claim.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “the…AON granules” on line 24 of the claim should be rewritten as “the first and second AOB granules” to better reflect the earlier recitation of this limitation in the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the limitation “the SNR reaction tank” on lines 8-9 of the claim should be rewritten as “the SBR reaction tank” to better reflect the earlier recitation of this limitation in the claim.  Appropriate correction is required.
Claim  7 is objected to because of the following informalities:  the limitation “the…AON granules” on line 25 of the claim should be rewritten as “the first and second AOB granules” to better reflect the earlier recitation of this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 7 and their dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 & 7 recite the limitations “first AOB granules” and “second AOB granules”.   Upon further review of the instant Specification, it is not clear that there is a difference between “first” and “second AOB granules” regarding their location in the SBR reaction tank and AOB granulation tank.   The Examiner indicates that the AOB granules appear to be produced in the AOB granulation tank and added to the SBR reaction tank at periodic intervals, but that an unique group of AOB granules (first AOB granules) different from the second AOB granules produced in the AOB granulation tank does not appear to be mentioned or supported in the instant Specification, so the use of first versus second AOB granules is treated as new matter for this reason.
Claims 1 & 7 recite the limitation “the amount of supernatant liquid, AOB-dominated sludge and the first AOB granules are 30%, 30% and 40%”.  However, the Examiner notes that while the percentages for each of supernatant liquid and AOB-dominated sludge are supported in the instant Specification as on pages 14 & 29, the percentage for the “first AOB granules” does not appear to be supported.  Rather, the excerpt from the instant Specification states “After sedimentation in the SBR reaction tank 110, the amount of supernatant liquid discharged, the amount of low-sedimentable sludge discharged, and the amount left may be 30%, 30%, and 40%, respectively”.  This excerpt indicates that the “amount left may be…40%”, not that specifically the first AOB granules are at 40%.  For this reason, the Examiner finds this limitation to be new matter for adding an unsupported limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the upper, middle and lower sections” on line 6 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation “the ratio of ammonia nitrogen to nitrite nitrogen” on line 11 of the claim.  There is insufficient antecedent basis for these limitations in the claim because it is not necessarily inherent that the apparatus must contain ammonia nitrogen and nitrite nitrogen.
Claim 1 recites the limitation “the spherical shape” on line 24. There is insufficient antecedent basis for this limitation in the claim because it is not necessarily inherent that the granules have a spherical shape.
Claim 5 recites the limitation “the fluidized bed biofilm process”.  It is not clear if this limitation is the same limitation as “the completed mixed or upflow and fluidized bed biofilm process” as in Claim 4, or if this limitation is a different “biofilm process” limitation.  Examiner interprets it to be the same.
Claim 7 recites the limitations “the upper, middle and lower sections” on line 6 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation “the ratio of ammonia nitrogen to nitrite nitrogen” on line 11 of the claim.  There is insufficient antecedent basis for these limitations in the claim because it is not necessarily inherent that the apparatus must contain ammonia nitrogen and nitrite nitrogen.
Claim 7 recites the limitation “the spherical shape” on line 25. There is insufficient antecedent basis for this limitation in the claim because it is not necessarily inherent that the granules have a spherical shape.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, KR 20170009155 A, (“Machine Translation of KR20170009155”, Kim, published 01/25/2017, 18 total pages; A machine translation of this patent document has been provided and claim mapped to herein), in view of Kim et al., KR 20160074272 A, (“Kim 2”, “Machine Translation of KR20160074272”, published 2016, 36 total pages; A machine translation of this patent document has been provided and claim mapped to herein), in further view of Yoshikawa et al., (“Yoshikawa”, US 2018/0179092; The effective filing date of the earlier claimed priority publications is relied upon), in further view of Zhao et al., (“Zhao”, US 2015/0321937), in further view of Ho et al., (“Ho”, US 2004/0206699), in further view of Yamamura et al., JP2007136366, (“Yamamura”, “Machine Translation of JP2007136366A, published 2007, 23 total pages; A machine translation of this patent document has been provided and claim mapped to herein), in further view of Burrell et al., (“Burrell”, US 6,221,594), in further view of Josse et al., (“Josse”, US 2013/0213883), in further view of Yuan et al., (“Yuan”, US 2013/0075327), in further view of Smith, (US 2008/0073270), in further view of Isaka et al., (“Isaka”, US 7,384,553).
Claim 1 is directed to a wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 1, Kim discloses a wastewater treatment apparatus, (See paragraph [0008]), comprising a reaction tank receiving wastewater, performing first partial nitritation to allow ammonium oxidation bacteria (AOB) to take dominance, (Partial Nitrite Oxidation 20, See Figure 1, See paragraphs [0017] & [0023]; Examiner interprets performing partial nitrite oxidation using a limited list of microorganisms that oxidize ammonia to nitrous acid (nitrite) to achieve “partial” nitritation), and an anaerobic ammonium oxidation (ANAMMOX) reaction tank removing nitrogen by a short-cut nitrogen removal reaction, (Nitrogen Control Tank 30 and Anaerobic Denitrification Tank 40, See Figure 1, and See paragraphs [0025], [0026] & [0032]; Anaerobic denitrification is also known as anaerobic ammonium oxidation (ANAMMOX)).
Kim does not explicitly disclose that the reaction tank is a sequencing batch reactor (SBR) reaction tank,  the AOB bacteria including Nitrosomonas SPP or Nitrosospira SPP, separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections by sedimentation, and including an air lift type air feeder to supply the AOB-dominated sludge in the middle section to an AOB granulation tank while discharging the supernatant liquid in the upper section, an AOB granulator including an (AOB) granules storage tank and the AOB granulation tank, wherein the SNR reaction tank is operated in a sequencing batch type of 4 cycles per day, and the amount of supernatant liquid, AOB-dominated sludge and the first AOB granules are 30%, 30% and 40%, respectively, in a volume ratio, and the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation; an AOB granulator including an AOB granules storage tank and the AOB granulation tank, the AOB granulation tank receiving the AOB-dominated sludge from the SBR reaction tank, producing second AOB granules with the wastewater and the sludge, supplying the second AOB granules to the SBR reaction tank and storing the second AOB granules in the AOB granules storage tank; and the SBR reaction tank receives the second AOB granules, stored in the AOB granules storage tank, from the AOB granules storage tank and performs the first partial nitritation with the second AOB granules while the AOB granulation tank performs second partial nitritation and produces the second AOB granules, and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns.
Kim 2 discloses a wastewater treatment apparatus for separating the wastewater into a supernatant liquid, sludge, and AOB granules by sedimentation, (See paragraphs [0044] & [0071], Kim 2),  and supplying the sludge to an AOB granulation tank while discharging the supernatant liquid in the upper section, (Sludge Transfer Means 310 introduced into Granulated Activated Sludge Tank 200, See Figure 1, See paragraph [0042], Kim 2; and Filtered Water Discharge Line 520 from Membrane 510/Aeration Tank 100, See Figure 1, and See paragraphs [0042] & [0052], Kim 2; Line 310 is pulling from upper edge of Tank 110), an AOB granulator including the AOB granulation tank, (Granular Activated Sludge Tank 200, See Figure 1, and See paragraphs [0042] & [0045], Kim 2), the AOB granulation tank receiving the AOB-dominated sludge from the reaction tank, producing second AOB granules with the wastewater and the sludge, (Sludge Transfer Means 310 introduced into Granulated Activated Sludge Tank 200 from Membrane Bioreactor 110/Aeration Tank 100, See Figure 1, See paragraph [0042] & [0045], Kim), and wherein the reaction tank receives the second AOB granules, stored in the AOB granulator, from the AOB granulator and performs the first partial nitritation with the second AOB granules, (then Transfer Line 210 is reintroduced into Aeration (Reaction) Bioreactor Tank 100/110, See Figure 1, See paragraph [0042] & [0045] & [0024], Kim 2; the aeration tank produces activated sludge in an aeration process which the Examiner determines is analogous with the partial nitrite oxidation tank of Kim and partial nitritation), while the AOB granulation tank performs second partial nitritation and produces the second AOB granules,  (Sludge Transfer Means 310 introduced into Granulated Activated Sludge Tank 200, See Figure 1, See paragraph [0042] & [0045], Kim 2; the granulated activated sludge tank produces aerated activated sludge which the Examiner determines is analogous with the AOB granulation tank and partial nitritation of Kim). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating a wastewater treatment apparatus for separating the wastewater into a supernatant liquid, sludge, and AOB granules by sedimentation and supplying the sludge to an AOB granulation tank while discharging the supernatant liquid in the upper section, an AOB granulator including the AOB granulation tank, the AOB granulation tank receiving the AOB-dominated sludge from the reaction tank, producing second AOB granules with the wastewater and the sludge, producing AOB granules with the wastewater and the sludge, a and wherein the reaction tank receives the second AOB granules, stored in the AOB granulator, from the AOB granulator and performs the first partial nitritation with the second AOB granules  while the AOB granulation tank performs second partial nitritation and produces the second AOB granules as in Kim 2 in order to “rapidly manufacture the activated sludge in the aeration [reaction] tank…into granular activated sludge”, (See paragraph [0030], Kim 2), “by operating at a high concentration of organic matter load in order to increase the granulation rate of activated sludge”, (See paragraph [0039], Kim 2).
Modified Kim does not explicitly disclose the AOB granulator including an ammonium oxidation bacteria (AOB) granules storage tank, wherein the SBR reaction tank receives the second AOB granules, stored in the AOB granules storage tank, from the AOB granules storage tank, and the reaction tank being an SBR reaction tank, and the AOB bacteria including Nitrosomonas SPP or Nitrosospira SPP, separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections, including an air lift type air feeder to supply the AOB-dominated sludge in the middle section to an AOB granulation tank while discharging the supernatant liquid in the upper section, wherein the SNR reaction tank is operated in a sequencing batch type of 4 cycles per day, and the amount of supernatant liquid, AOB-dominated sludge and the first AOB granules are 30%, 30% and 40%, respectively, in a volume ratio, and the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns.
Yoshikawa discloses a wastewater treatment apparatus, (See Abstract, Yoshikawa), with an AOB granulator including an ammonium oxidation bacteria (AOB) granules storage tank, (Tank 120A or 120B, See Figure 2 or 3, See paragraphs [0060] & [0061], Yoshikawa), storing the produced AOB granules in the AOB granules storage tank, (Tank 120A or 120B, See Figure 2 or 3, See paragraphs [0060] & [0061], Yoshikawa; AOB microbial sludge is transferred from Tank 100 and stored in Tank 120A/B), wherein the reaction tank receives the AOB granules, stored in the AOB granules storage tank, from the AOB granules storage tank, (Tank 120A or 120B, See Figure 2 or 3, See paragraphs [0060] & [0061], Yoshikawa; AOB microbial sludge is transferred from Tank 100, stored in Tank 120A/B and transferred back to Tank 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating the AOB granulator including an ammonium oxidation bacteria (AOB) granules storage tank, wherein the reaction tank receives the AOB granules, stored in the AOB granules storage tank, from the AOB granules storage tank as in Yoshikawa so that “the microbial sludge…activity…is reduced by the heat treatment” and “is returned back” so that “the nitrite-type nitrification can be stably continued because the activity of the nitrite oxidizing bacteria…is reduced”, (See paragraph [0061], Yoshikawa), so that “nitrite-type nitrification is properly maintained”, (See paragraph [0069], Yoshikawa).
Modified Kim does not explicitly disclose the reaction tank being an SBR reaction tank, and the AOB bacteria including Nitrosomonas SPP or Nitrosospira SPP, separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections, including an air lift type air feeder to supply the AOB-dominated sludge in the middle section to an AOB granulation tank while discharging the supernatant liquid in the upper section, wherein the SNR reaction tank is operated in a sequencing batch type of 4 cycles per day, and the amount of supernatant liquid, AOB-dominated sludge and the first AOB granules are 30%, 30% and 40%, respectively, in a volume ratio, and the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns.
Zhao discloses a wastewater treatment apparatus where the reaction tank is a sequencing batch reactor (SBR) reaction tank, (See paragraph [0002] & [0028], Zhao).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of Kim by incorporating where the reaction tank is a sequencing batch reactor (SBR) reaction tank as in Zhao because “SBRs are widely used in the United States, China and Europe to treat both municipal and industrial wastewaters” because “where there is a limited amount of space, an SBR offers the opportunity to treat wastewater in a single tank” enabling “wastewater treatment to be constructed on a relatively small footprint” and “SBRs are efficient in removing total nitrogen” via nitrification, (See paragraph [0002], Zhao). 
Modified Kim does not disclose the AOB bacteria including Nitrosomonas SPP or Nitrosospira SPP, separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections, including an air lift type air feeder to supply the AOB-dominated sludge in the middle section to an AOB granulation tank while discharging the supernatant liquid in the upper section, wherein the SNR reaction tank is operated in a sequencing batch type of 4 cycles per day, and the amount of supernatant liquid, AOB-dominated sludge and the first AOB granules are 30%, 30% and 40%, respectively, in a volume ratio, and the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns.
Ho discloses a wastewater treatment apparatus, (See Abstract, Ho), wherein the SBR reaction tank is divided into three sections, and only the sludge in a middle section is introduced into the AOB granulation tank, (Middle section (Tank 602) returns mixed liquid including sludge to first section (Tank 601), See Figure 6, and See paragraph [0119], Ho).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating wherein the SBR reaction tank is divided into three sections, and only the sludge in a middle section is introduced into the AOB granulation tank as in Ho in order to provide “compact modular configuration, and a high degree of process control are enhanced” to “provide a high quality effluent that is cost and space effective”, (See paragraph [0054], Ho).
Modified Kim does not disclose the AOB bacteria including Nitrosomonas SPP or Nitrosospira SPP, including an air lift type air feeder to supply the AOB-dominated sludge in the middle section to an AOB granulation tank while discharging the supernatant liquid in the upper section, separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections, wherein the SNR reaction tank is operated in a sequencing batch type of 4 cycles per day, and the amount of supernatant liquid, AOB-dominated sludge and the first AOB granules are 30%, 30% and 40%, respectively, in a volume ratio, and the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns.
Yamamura discloses a wastewater treatment apparatus wherein a SBR reaction tank includes an air lift-type air feeder which maintains granules, (See paragraph [0009], Yamamura).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating wherein the SBR reaction tank includes an air lift-type air feeder which maintains granules as in Yamamura so that “oxygen can be easily supplied to the granular microbial sludge and the microbial sludge…is further granulated”, (See paragraph [0009], Yamamura).  “Therefore, granular microbial sludge can be stably generated and maintained”, (See paragraph [0009], Yamamura).
Modified Kim does not disclose the AOB bacteria including Nitrosomonas SPP or Nitrosospira SPP, separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections, wherein the SNR reaction tank is operated in a sequencing batch type of 4 cycles per day, and the amount of supernatant liquid, AOB-dominated sludge and the first AOB granules are 30%, 30% and 40%, respectively, in a volume ratio, and the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns.
Burrell discloses a wastewater treatment apparatus, (See Abstract, Burrell), in which the AOB bacteria including Nitrosomonas SPP or Nitrosospira SPP, (See column 5, lines 39-54, Burrell), wherein the SNR reaction tank is operated in a sequencing batch type of 4 cycles per day, (See column 4, lines 35-36, Burrell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating the AOB bacteria including Nitrosomonas SPP or Nitrosospira SPP, wherein the SNR reaction tank is operated in a sequencing batch type of 4 cycles per day as in Burrell in order to produce a “biomass [that] is robust in its capacity to oxidise nitrite under a range of operating conditions”, (See column 9, lines 1-3, Burrell), in which “these bacteria are likely to be more dominant in reactors with good nitrification performance than bacteria from the genus Nitrobacter”, (See column 5, lines 42-46, Burrell).
Modified Kim does not disclose separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections, the amount of supernatant liquid, AOB-dominated sludge and the first AOB granules are 30%, 30% and 40%, respectively, in a volume ratio, and the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns.
Josse discloses a wastewater treatment apparatus, (See Abstract, Josse), in which the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation, (See paragraph [0075], Josse; The removal percentage of ammonia is 90 to 95% and the removal percentage of nitrite removal is 95% or more.  Selecting a value of 90% for ammonia and 95% for nitrite results in a rounded ratio reading upon 1:1.05, anticipating the claimed ratio at these values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation as in Josse so that it “reduces the overall carbon demand by approximately 30% compared to conventional nitrification-denitrification” and it is “thus particularly advantageous in combination with enhanced primary treatment”, (See paragraph [0046], Josse).
Modified Kim does not disclose separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections, the amount of supernatant liquid, AOB-dominated sludge and the first AOB granules are 30%, 30% and 40%, respectively, in a volume ratio and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns.
Yuan discloses a wastewater treatment apparatus, (See Abstract, Yuan), separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections, (Decanting region/outlet at 220 is upper region, Sludge blanket is dispersed below Decanting region (middle region) and granulated sludge may settle at bottom (lower region), See Figure 1, See paragraphs [0111]-[0113], Yuan), wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns, (See paragraph [0069], Yuan; One of the multiple disclosed ranges of “diameter” anticipates the claimed range at 400 microns.  Examiner interprets “diameter” using the commonly known geometric definition requiring a circular or spherical shape), and in which the AOB-dominated sludge is 30% in a volume ratio, (See paragraph [0077]; Examiner finds that Yuan discloses at least one range anticipating a range at 30% using a combination of sludge and influent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns and in which the AOB-dominated sludge is 30% in a volume ratio as in Yuan in order to provide a certain type of “aerobic granule [that] substantially retain their aerobic granule functionality, and re-develop into fully functional aerobic granules relatively quickly, and much quicker than establishing an aerobic granule sludge reactor starting with floccular sludge only”, (See paragraph [0065], Yuan).
Modified Kim does not disclose the amount of supernatant liquid, and the first AOB granules are 30%, and 40%, respectively, in a volume ratio.
Smith discloses a wastewater treatment apparatus, (See Abstract, Smith), with the amount of supernatant liquid at 30% volume ratio, (See paragraph [0045], Smith; Smith anticipates the amount decanted (supernatant) at 30%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating the amount of supernatant liquid at 30% volume ratio as in Smith because “in a SBR usually only 20% to 30% total volume is decanted with each batch”, (See paragraph [0045], Smith), in which “the cost effectiveness of the implementation of the use of this method of activated sludge treatment” results in savings, (See paragraph [0054], Smith).
Modified Kim does not disclose the the first AOB granules are 40%, in a volume ratio.
Isaka discloses a wastewater treatment apparatus, (See Abstract, Isaka), in which the first AOB granules is 40%, respectively, in a volume ratio, (See column 12, lines 61-64, Isaka).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim in which the first AOB granules are 40% in a volume ratio as in Isaka in order to “culture the bacteria efficiently and withdraw the bacteria accurately and easily”, (See column 3, lines 17-19, Isaka).
Additional Disclosures Included:
Claim 3: The wastewater treatment apparatus of claim 1, wherein the SBR reaction tank includes the air lift-type air feeder which maintains the first and second AOB granules, (See paragraph [0009], Yamamura).
Claim 7 is directed to a nitrogen wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 7, Kim discloses a nitrogen wastewater treatment apparatus, (See paragraph [0008]), comprising a reaction tank receiving wastewater, performing first partial nitritation to allow ammonium oxidation bacteria (AOB) to take dominance, (Partial Nitrite Oxidation 20, See Figure 1, See paragraphs [0017] & [0023]; Examiner interprets performing partial nitrite oxidation using a limited list of microorganisms that oxidize ammonia to nitrous acid (nitrite) to achieve “partial” nitritation), and an anaerobic ammonium oxidation (ANAMMOX) reaction tank removing nitrogen by a short-cut nitrogen removal reaction, (Nitrogen Control Tank 30 and Anaerobic Denitrification Tank 40, See Figure 1, and See paragraphs [0025], [0026] & [0032]; Anaerobic denitrification is also known as anaerobic ammonium oxidation (ANAMMOX)), and an ANAMMOX granulation tank, (Anaerobic Denitrification Tank 40, See Figure 1, and See paragraphs [0025], [0026] & [0032]; Anaerobic denitrification is also known as anaerobic ammonium oxidation (ANAMMOX)).
Kim does not explicitly disclose that the reaction tank is a sequencing batch reactor (SBR) reaction tank,  the AOB bacteria including Nitrosomonas SPP or Nitrosospira SPP, separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections by sedimentation, and including an air lift type air feeder to supply the AOB-dominated sludge in the middle section to an AOB granulation tank while discharging the supernatant liquid in the upper section, an AOB granulator including an (AOB) granules storage tank and the AOB granulation tank, wherein the SNR reaction tank is operated in a sequencing batch type of 4 cycles per day, and the amount of supernatant liquid, AOB-dominated sludge and the first AOB granules are 30%, 30% and 40%, respectively, in a volume ratio, and the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation; an AOB granulator including an AOB granules storage tank and the AOB granulation tank, the AOB granulation tank receiving the AOB-dominated sludge from the SBR reaction tank, producing second AOB granules with the wastewater and the sludge, supplying the second AOB granules to the SBR reaction tank and storing the second AOB granules in the AOB granules storage tank; and the SBR reaction tank receives the second AOB granules, stored in the AOB granules storage tank, from the AOB granules storage tank and performs the first partial nitritation with the second AOB granules while the AOB granulation tank performs second partial nitritation and produces the second AOB granules, and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns.
Kim 2 discloses a wastewater treatment apparatus for separating the wastewater into a supernatant liquid, sludge, and AOB granules by sedimentation, (See paragraphs [0044] & [0071], Kim 2),  and supplying the sludge to an AOB granulation tank while discharging the supernatant liquid in the upper section, (Sludge Transfer Means 310 introduced into Granulated Activated Sludge Tank 200, See Figure 1, See paragraph [0042], Kim 2; and Filtered Water Discharge Line 520 from Membrane 510/Aeration Tank 100, See Figure 1, and See paragraphs [0042] & [0052], Kim 2; Line 310 is pulling from upper edge of Tank 110), an AOB granulator including the AOB granulation tank, (Granular Activated Sludge Tank 200, See Figure 1, and See paragraphs [0042] & [0045], Kim 2), the AOB granulation tank receiving the AOB-dominated sludge from the reaction tank, producing second AOB granules with the wastewater and the sludge, (Sludge Transfer Means 310 introduced into Granulated Activated Sludge Tank 200 from Membrane Bioreactor 110/Aeration Tank 100, See Figure 1, See paragraph [0042] & [0045], Kim), and wherein the reaction tank receives the second AOB granules, stored in the AOB granulator, from the AOB granulator and performs the first partial nitritation with the second AOB granules, (then Transfer Line 210 is reintroduced into Aeration (Reaction) Bioreactor Tank 100/110, See Figure 1, See paragraph [0042] & [0045] & [0024], Kim 2; the aeration tank produces activated sludge in an aeration process which the Examiner determines is analogous with the partial nitrite oxidation tank of Kim and partial nitritation), while the AOB granulation tank performs second partial nitritation and produces the second AOB granules,  (Sludge Transfer Means 310 introduced into Granulated Activated Sludge Tank 200, See Figure 1, See paragraph [0042] & [0045], Kim 2; the granulated activated sludge tank produces aerated activated sludge which the Examiner determines is analogous with the AOB granulation tank and partial nitritation of Kim). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the nitrogen wastewater treatment apparatus of modified Kim by incorporating a wastewater treatment apparatus for separating the wastewater into a supernatant liquid, sludge, and AOB granules by sedimentation and supplying the sludge to an AOB granulation tank while discharging the supernatant liquid in the upper section, an AOB granulator including the AOB granulation tank, the AOB granulation tank receiving the AOB-dominated sludge from the reaction tank, producing second AOB granules with the wastewater and the sludge, producing AOB granules with the wastewater and the sludge, a and wherein the reaction tank receives the second AOB granules, stored in the AOB granulator, from the AOB granulator and performs the first partial nitritation with the second AOB granules  while the AOB granulation tank performs second partial nitritation and produces the second AOB granules as in Kim 2 in order to “rapidly manufacture the activated sludge in the aeration [reaction] tank…into granular activated sludge”, (See paragraph [0030], Kim 2), “by operating at a high concentration of organic matter load in order to increase the granulation rate of activated sludge”, (See paragraph [0039], Kim 2).
Modified Kim does not explicitly disclose the AOB granulator including an ammonium oxidation bacteria (AOB) granules storage tank, wherein the SBR reaction tank receives the second AOB granules, stored in the AOB granules storage tank, from the AOB granules storage tank, and the reaction tank being an SBR reaction tank, and the AOB bacteria including Nitrosomonas SPP or Nitrosospira SPP, separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections, including an air lift type air feeder to supply the AOB-dominated sludge in the middle section to an AOB granulation tank while discharging the supernatant liquid in the upper section, wherein the SNR reaction tank is operated in a sequencing batch type of 4 cycles per day, and the amount of supernatant liquid, AOB-dominated sludge and the first AOB granules are 30%, 30% and 40%, respectively, in a volume ratio, and the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns.
Yoshikawa discloses a wastewater treatment apparatus, (See Abstract, Yoshikawa), with an AOB granulator including an ammonium oxidation bacteria (AOB) granules storage tank, (Tank 120A or 120B, See Figure 2 or 3, See paragraphs [0060] & [0061], Yoshikawa), storing the produced AOB granules in the AOB granules storage tank, (Tank 120A or 120B, See Figure 2 or 3, See paragraphs [0060] & [0061], Yoshikawa; AOB microbial sludge is transferred from Tank 100 and stored in Tank 120A/B), wherein the reaction tank receives the AOB granules, stored in the AOB granules storage tank, from the AOB granules storage tank, (Tank 120A or 120B, See Figure 2 or 3, See paragraphs [0060] & [0061], Yoshikawa; AOB microbial sludge is transferred from Tank 100, stored in Tank 120A/B and transferred back to Tank 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the nitrogen wastewater treatment apparatus of modified Kim by incorporating the AOB granulator including an ammonium oxidation bacteria (AOB) granules storage tank, wherein the reaction tank receives the AOB granules, stored in the AOB granules storage tank, from the AOB granules storage tank as in Yoshikawa so that “the microbial sludge…activity…is reduced by the heat treatment” and “is returned back” so that “the nitrite-type nitrification can be stably continued because the activity of the nitrite oxidizing bacteria…is reduced”, (See paragraph [0061], Yoshikawa), so that “nitrite-type nitrification is properly maintained”, (See paragraph [0069], Yoshikawa).
Modified Kim does not explicitly disclose the reaction tank being an SBR reaction tank, and the AOB bacteria including Nitrosomonas SPP or Nitrosospira SPP, separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections, including an air lift type air feeder to supply the AOB-dominated sludge in the middle section to an AOB granulation tank while discharging the supernatant liquid in the upper section, wherein the SNR reaction tank is operated in a sequencing batch type of 4 cycles per day, and the amount of supernatant liquid, AOB-dominated sludge and the first AOB granules are 30%, 30% and 40%, respectively, in a volume ratio, and the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns.
Zhao discloses a wastewater treatment apparatus where the reaction tank is a sequencing batch reactor (SBR) reaction tank, (See paragraph [0002] & [0028], Zhao).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the nitrogen wastewater treatment apparatus of Kim by incorporating where the reaction tank is a sequencing batch reactor (SBR) reaction tank as in Zhao because “SBRs are widely used in the United States, China and Europe to treat both municipal and industrial wastewaters” because “where there is a limited amount of space, an SBR offers the opportunity to treat wastewater in a single tank” enabling “wastewater treatment to be constructed on a relatively small footprint” and “SBRs are efficient in removing total nitrogen” via nitrification, (See paragraph [0002], Zhao). 
Modified Kim does not disclose the AOB bacteria including Nitrosomonas SPP or Nitrosospira SPP, separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections, including an air lift type air feeder to supply the AOB-dominated sludge in the middle section to an AOB granulation tank while discharging the supernatant liquid in the upper section, wherein the SNR reaction tank is operated in a sequencing batch type of 4 cycles per day, and the amount of supernatant liquid, AOB-dominated sludge and the first AOB granules are 30%, 30% and 40%, respectively, in a volume ratio, and the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns.
Ho discloses a wastewater treatment apparatus, (See Abstract, Ho), wherein the SBR reaction tank is divided into three sections, and only the sludge in a middle section is introduced into the AOB granulation tank, (Middle section (Tank 602) returns mixed liquid including sludge to first section (Tank 601), See Figure 6, and See paragraph [0119], Ho).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the nitrogen wastewater treatment apparatus of modified Kim by incorporating wherein the SBR reaction tank is divided into three sections, s and only the sludge in a middle section is introduced into the AOB granulation tank as in Ho in order to provide “compact modular configuration, and a high degree of process control are enhanced” to “provide a high quality effluent that is cost and space effective”, (See paragraph [0054], Ho).
Modified Kim does not disclose the AOB bacteria including Nitrosomonas SPP or Nitrosospira SPP, separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections, including an air lift type air feeder to supply the AOB-dominated sludge in the middle section to an AOB granulation tank while discharging the supernatant liquid in the upper section, wherein the SNR reaction tank is operated in a sequencing batch type of 4 cycles per day, and the amount of supernatant liquid, AOB-dominated sludge and the first AOB granules are 30%, 30% and 40%, respectively, in a volume ratio, and the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns.
Yamamura discloses a wastewater treatment apparatus wherein a SBR reaction tank includes an air lift-type air feeder which maintains granules, (See paragraph [0009], Yamamura).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the nitrogen wastewater treatment apparatus of modified Kim by incorporating wherein the SBR reaction tank includes an air lift-type air feeder which maintains granules as in Yamamura so that “oxygen can be easily supplied to the granular microbial sludge and the microbial sludge…is further granulated”, (See paragraph [0009], Yamamura).  “Therefore, granular microbial sludge can be stably generated and maintained”, (See paragraph [0009], Yamamura).
Modified Kim does not disclose the AOB bacteria including Nitrosomonas SPP or Nitrosospira SPP, separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections, wherein the SNR reaction tank is operated in a sequencing batch type of 4 cycles per day, and the amount of supernatant liquid, AOB-dominated sludge and the first AOB granules are 30%, 30% and 40%, respectively, in a volume ratio, and the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns.
Burrell discloses a wastewater treatment apparatus, (See Abstract, Burrell), in which the AOB bacteria including Nitrosomonas SPP or Nitrosospira SPP, (See column 5, lines 39-54, Burrell), wherein the SNR reaction tank is operated in a sequencing batch type of 4 cycles per day, (See column 4, lines 35-36, Burrell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the nitrogen wastewater treatment apparatus of modified Kim by incorporating the AOB bacteria including Nitrosomonas SPP or Nitrosospira SPP, wherein the SNR reaction tank is operated in a sequencing batch type of 4 cycles per day as in Burrell in order to produce a “biomass [that] is robust in its capacity to oxidise nitrite under a range of operating conditions”, (See column 9, lines 1-3, Burrell), in which “these bacteria are likely to be more dominant in reactors with good nitrification performance than bacteria from the genus Nitrobacter”, (See column 5, lines 42-46, Burrell).
Modified Kim does not disclose separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections, the amount of supernatant liquid, AOB-dominated sludge and the first AOB granules are 30%, 30% and 40%, respectively, in a volume ratio, and the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns.
Josse discloses a wastewater treatment apparatus, (See Abstract, Josse), in which the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation, (See paragraph [0075], Josse; The removal percentage of ammonia is 90 to 95% and the removal percentage of nitrite removal is 95% or more.  Selecting a value of 90% for ammonia and 95% for nitrite results in a rounded ratio reading upon 1:1.05, anticipating the claimed ratio at these values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the nitrogen wastewater treatment apparatus of modified Kim by incorporating the ratio of ammonia nitrogen to nitrite nitrogen is 1:1.05 for the first partial nitritation as in Josse so that it “reduces the overall carbon demand by approximately 30% compared to conventional nitrification-denitrification” and it is “thus particularly advantageous in combination with enhanced primary treatment”, (See paragraph [0046], Josse).
Modified Kim does not disclose separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections, the amount of supernatant liquid, AOB-dominated sludge and the first AOB granules are 30%, 30% and 40%, respectively, in a volume ratio and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns.
Yuan discloses a wastewater treatment apparatus, (See Abstract, Yuan), separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections, (Decanting region/outlet at 220 is upper region, Sludge blanket is dispersed below Decanting region (middle region) and granulated sludge may settle at bottom (lower region), See Figure 1, See paragraphs [0111]-[0113], Yuan), wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns, (See paragraph [0069], Yuan; One of the multiple disclosed ranges of “diameter” anticipates the claimed range at 400 microns.  Examiner interprets “diameter” using the commonly known geometric definition requiring a circular or spherical shape), and in which the AOB-dominated sludge is 30% in a volume ratio, (See paragraph [0077]; Examiner finds that Yuan discloses at least one range anticipating a range at 30% using a combination of sludge and influent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the nitrogen wastewater treatment apparatus of modified Kim by incorporating separating the wastewater into a supernatant liquid, AOB-dominated sludge, and first AOB granules, respectively, in the upper, middle and lower sections and wherein the first and second AON granules have the spherical shape with a size of 200 to 400 microns and in which the AOB-dominated sludge is 30% in a volume ratio as in Yuan in order to provide a certain type of “aerobic granule [that] substantially retain their aerobic granule functionality, and re-develop into fully functional aerobic granules relatively quickly, and much quicker than establishing an aerobic granule sludge reactor starting with floccular sludge only”, (See paragraph [0065], Yuan).Modified Kim does not disclose the amount of supernatant liquid, and the first AOB granules are 30%, and 40%, respectively, in a volume ratio.
Smith discloses a wastewater treatment apparatus, (See Abstract, Smith), with the amount of supernatant liquid at 30% volume ratio, (See paragraph [0045], Smith; Smith anticipates the amount decanted (supernatant) at 30%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the nitrogen wastewater treatment apparatus of modified Kim by incorporating the amount of supernatant liquid at 30% volume ratio as in Smith because “in a SBR usually only 20% to 30% total volume is decanted with each batch”, (See paragraph [0045], Smith), in which “the cost effectiveness of the implementation of the use of this method of activated sludge treatment” results in savings, (See paragraph [0054], Smith).
Modified Kim does not disclose the the first AOB granules are 40%, in a volume ratio.
Isaka discloses a wastewater treatment apparatus, (See Abstract, Isaka), in which the first AOB granules is 40%, respectively, in a volume ratio, (See column 12, lines 61-64, Isaka).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the nitrogen wastewater treatment apparatus of modified Kim in which the first AOB granules are 40% in a volume ratio as in Isaka in order to “culture the bacteria efficiently and withdraw the bacteria accurately and easily”, (See column 3, lines 17-19, Isaka).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kim, in view of Kim 2 in further view of Yoshikawa, Zhao, Ho, Yamamura, Burrell, Josse, Yuan, Smith, Isaka, and in further view of Choi, KR 10-0980464, (“Choi”, “Machine Translation of KR100980464, published 2010, 23 total pages; A machine translation of this patent document has been provided and claim mapped to herein).
Claim 4 is directed to a wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 4, modified Kim discloses the wastewater treatment apparatus of claim 1, but does not disclose wherein the ANAMMOX reaction tank includes an upper portion filled with floating media and a lower portion including any one of a completed mixed or upflow and fluidized bed biofilm process through a sludge granule or biofilm process.
Choi discloses a wastewater treatment apparatus wherein the ANAMMOX reaction tank, (Biofilm Filtration Tank 20 can implement denitrification, See Figure 1, and See paragraph [0034], Choi), includes an upper portion filled with floating media, (See paragraph [0042], Choi), and a lower portion including any one of a completed mixed or upflow and fluidized bed biofilm process through a sludge granule or biofilm process, (See paragraphs [0043] or [0046], Choi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating wherein the ANAMMOX reaction tank includes an upper portion filled with floating media and a lower portion including any one of a completed mixed or upflow and fluidized bed biofilm process through a sludge granule or biofilm process as in Choi so that it “increases the flow rate of sewage flowing through it, thereby improving the treatment speed”, (See paragraph [0018], Choi).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kim, in view of Kim 2, in further view of Yoshikawa, Zhao, Ho, Yamamura, Burrell, Josse, Yuan, Smith, Isaka, Choi, and in further view of Timmons et al., (“Timmons”, US 2013/0020266).
Claim 5 is directed to a wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 5, modified Kim discloses the wastewater treatment apparatus of claim 4, wherein the fluidized bed biofilm process includes putting a fluidized bed carrier, (See paragraph [0042] or [0043], Choi), but does not disclose the fluidized bed carrier with a specific gravity of 0.94 to 0.96 and a specific surface area of 500m2/m3 in 40 volume% to 50 volume% of the reaction tank.
Timmons discloses a wastewater treatment apparatus wherein the fluidized bed carrier has a specific gravity of 0.94 to 0.96, (See paragraph [0010], Timmons; The range is anticipated at 0.95), and a specific surface area of 500m2/m3, (See paragraph [0011], Timmons), in 40 volume% to 50 volume% of the reaction tank, (See paragraph [0011], Timmons; The range is anticipated at 50 volume% with a specific surface area of 500 m2/m3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating wherein the fluidized bed carrier has a specific gravity of 0.94 to 0.96 and a specific surface area of 500m2/m3 in 40 volume% to 50 volume% of the reaction tank as in Timmons because “one advantage of this type of biofilter is its low hydraulic head”, (See paragraph [0009], Timmons), resulting in “low head loss, a high specific biofilm surface area, and no requirement for backwashing”, (See paragraph [0008], Timmons), for “maximum efficiency”, (See paragraph [0004], Timmons).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kim, in view of Kim 2, in further view of Yoshikawa, Zhao, Ho, Yamamura, Burrell, Josse, Yuan, Smith, Isaka, Choi, and in further view of Jung et al., KR 10-20040042229A, (“Jung”, “Machine Translation of KR20040042229”, published 2004, 20 total pages; A machine translation of this patent document has been provided and claim mapped to herein).
Claim 6 is directed to a wastewater treatment apparatus, an apparatus type invention group.
Regarding Claim 6, modified Kim discloses the wastewater treatment apparatus of claim 4, wherein the completed mixed or upflow and fluidized bed biofilm process includes a stirrer for fluidity of a fluidized bed carrier, (Mixing Device 2 with Stirring Device 2a, See Figure 1, and See paragraph [0019], Yamamura), but does not disclose a non-powered buoyant discharger for preventing leakage of the fluidized bed carrier and bacteria.
Jung discloses a wastewater treatment apparatus wherein the apparatus includes a non-powered buoyant discharger for preventing leakage of the fluidized bed carrier and bacteria, (See paragraph [21] & [28], Jung; The discharger is a natural flotation type discharge device that discharges supernatant but not solids).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wastewater treatment apparatus of modified Kim by incorporating a non-powered buoyant discharger for preventing leakage of the fluidized bed carrier and bacteria as in Jung to “provide a supernatant water discharging…method…for efficient and economical separation” of the water and solids, (See paragraph [20], Jung).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779